In re: James Robertson applying for writs of mandamus and habeas corpus.
Writ granted. Evidentiary hearing ordered. See order.
On considering the petition of the relator in the above entitled and numbered cause,
Ordered that the Honorable Cliff C. Adams, Judge of the Sixth Judicial District Court, Parish of Tensas, grant an evi-dentiary hearing based on the voluntariness of relator’s plea in his petition filed in that Court, and make a determination of the merits after the hearing. See La.C.Cr.P. Art. 354.